DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements dated 06/16/2022 have been considered.
Response to amendment:
In the amendment filed 06/16/2022, Claims 1-3, 5-25 are pending and are presented for examination.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant argues as follows:
As acknowledged by the Examiner, the Lohe reference fails to disclose “a linking system configured to generate a one-to-at-least-one link between [a] second digital token generated by the cryptographic token generation system and [a] first digital token, such that the second digital token provides a unique digital tokenization of the first digital token, wherein the one-to-at-least-one link is cryptographically secure.” Id. Accordingly, it is not clear how Lohe could possibly disclose that “the lock rule and the unlock rule [involving the second token] are automatically configured to enable compatibility with a set of exchange rules governing the first digital token” as claimed.
Applicant respectfully submits that this paragraph of Lohe, and all of Lohe, is entirely silent regarding “automatically configuring” a lock and unlock rule of a second digital token to enable compatibility with a set of exchange rules governing a first digital token to which it is linked as claimed.
The above argument is persuasive. Examiner recites McDonough  PGPub 2017/0083907, discloses Bitcoin, a cryptographically secure decentralized peer-to-peer (P2P) electronic payment system enables transactions involving virtual currency in the form of digital tokens. Such digital tokens, Bitcoin coins (BTCs), are a type of crypto-currency whose implementation relies on cryptography to generate the tokens as well as validate related transactions.
FIG. 58 shows a block diagram illustrating embodiments of a SOCOACT controller. In this embodiment, the SOCOACT controller 5801 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through Guided Target Transactions and Encrypted Transaction Processing and Verification technologies, and/or other related data.
Examiner concludes that McDonough discloses the contested limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe T et al (PGPub 2017/0085545) and further in view of Wadley C.D et al (PGPub 2017/0076366) and further in view of Mc Donough (PGPub 2017/0083907).

As regards claim 1, Lohe discloses an interface configured to handle a unique identifier for a first digital token;[0149]
a cryptographic token generation system that generates a second digital token that is unique and cryptographically secure; [0165]
and a rule system configured to manage and apply a set of rules to the second digital token, wherein the set of rules includes a lock rule that restricts one or more transaction actions involving the second digital token and an unlock rule that removes the restriction of the one or more
transaction actions involving the second digital token. [0113]
wherein the lock rule and the unlock rule are automatically configured to enable compatibility with a set of exchange rules governing the first digital token.[0352]
Lohe  does not expressly disclose a linking system configured to generate a one-to-at-least-one link between the second digital token generated by the cryptographic token generation system and the first digital token, such that the second digital token provides a unique digital tokenization of the first digital token, wherein the one-to-at-least-one link is cryptographically secure;
Wadley discloses a linking system configured to generate a one-to-at-least-one link between the second digital token generated by the cryptographic token generation system and the first digital token, such that the second digital token provides a unique digital tokenization of the first digital token, wherein the one-to-at-least-one link is cryptographically secure;[0024,0034,0046,0053,0054,0058]
Paragraph [0046] further discloses “combining tokens, and the like.”
Paragraph [0054] further states “combining the first and second tokens into the third token”.
 [0034] In some embodiments, the process 100 may further include block 108, wherein the system receives a request from the first customer to combine the first token with the second token. In some embodiments, the system provides an electronic communication link to a first customer device of the first customer, and the system may receive the request to combine the first token with the second token through the first customer device. Additionally, the system may receive the request from the second customer via an electronic communication link with a second customer device associated with the second customer. Examiner interpretation of the claim that the prior art of record, Wadley discloses the limitation that the applicant disputes.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wadley in the device of Lohe. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Lohe and Wadley do not disclose wherein the lock rule and the unlock rule are automatically configured to enable compatibility with a set of exchange rules governing the first digital token.
McDonough discloses wherein the lock rule and the unlock rule are automatically configured to enable compatibility with a set of exchange rules governing the first digital token. [0112,  0411, 0513, 0520, 0522, 0530, 0616, 0618, 0620, 0656]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use McDonough in the device of Lohe and Wadley. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 2, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the lock rule and the unlock rule are configurable by a host of the system configured to tokenize a token.[0335]

As regards claim 3 , Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the lock rule and the unlock rule are configurable by a user of the system configured to tokenize a token in a user interface of the system.[0335]

As regards claim 10, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe and McDonough does not expressly disclose wherein the first digital token is a gift card.
Wadley discloses wherein the first digital token is a gift card. [0031]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wadley in the device of Lohe and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 11, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe and McDonough does not expressly disclose wherein the first digital token is a gift certificate.
Wadley discloses wherein the first digital token is a gift certificate. [0048]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wadley in the device of Lohe and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 12, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe and McDonough does not expressly disclose wherein the first digital token is a digital representation of a security.
Wadley discloses wherein the first digital token is a digital representation of a security. [0051]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wadley in the device of Lohe and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 13, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe and McDonough does not expressly disclose wherein the first digital token is an access token to a secure location.
Wadley discloses wherein the first digital token is an access token to a secure location. [0053]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Wadley in the device of Lohe and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 14, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the linking system uses a blockchain. [0505]
As regards claim 15, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein ownership of the second token is recorded in an ownership record system. [0075]
As regards claim 16, Lohe , Wadley and McDonough disclose the system of claim 15, Lohe further discloses wherein the ownership record system uses a distributed ledger. [0075]
As regards claim 17, Lohe , Wadley and McDonough disclose the system of claim1, Lohe further discloses wherein the second digital token is exchangeable among accounts via a user interface of the system. [0328]

As regards claim 18, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the system is integrated with a messaging system. [0462]

As regards claim 19, Lohe , Wadley and McDonough disclose the system of claim 18, Lohe further discloses wherein the messaging system 1s a short message service. [0387]

As regards claim 20, Lohe , Wadley and McDonough disclose the system of claim 18, Lohe further discloses wherein the messaging system is a chat message system. [0462]

As regards claim 21, Lohe , Wadley and McDonough disclose the system of claim 18, Lohe further discloses wherein the messaging system is an email system. [0432]

As regards claim 22, Lohe , Wadley and McDonough disclose the system of claim 18, Lohe further discloses wherein the messaging system is integrated in a social networking site. [0410]

As regards claim 23, Lohe , Wadley and McDonough disclose the system of claim 18, Lohe further discloses wherein the messaging system provides a signal to a digital wallet such that the digital wallet is updated upon exchange of the second digital token without requiring the user to interact with the user interface of the digital wallet. [0112]

As regards claim 24, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the system executes an exchange of tokens upon parsing of a code in a message from a party that controls the second digital token. [0352]

As regards claim 25, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe further discloses wherein the system executes an exchange of tokens upon recognition of a movement of the second digital token in a user interface. [0328]
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe T et al (PGPub 2017/0085545) and further in view of Wadley C.D et al (PGPub 2017/0076366) and further in view of Mc Donough (PGPub 2017/0083907) and in further view of Pierce (PGPub 2019/0028276)

As regards claim 5, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe , Wadley and McDonough does not expressly disclose wherein the second digital token is redeemable for a defined quantity of the first digital token.
Pierce discloses wherein the second digital token is redeemable for a defined quantity of the first digital token. [0057]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Pierce in the device of Lohe , Wadley and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art

As regards claim 6, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe , Wadley and McDonough does not expressly disclose wherein the first digital token is a fungible token.
Pierce discloses wherein the first digital token is a fungible token. [0067]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Pierce in the device of Lohe , Wadley and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe T et al (PGPub 2017/0085545) and further in view of Wadley C.D et al (PGPub 2017/0076366) and further in view of Mc Donough (PGPub 2017/0083907) and in further view of Knight (PGPub 2019/0299105)

As regards claim 7, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe , Wadley and McDonough does not expressly disclose wherein the first digital token is a non-fungible token.
Knight discloses wherein the first digital token is a non-fungible token. [0052, 0055]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Lohe , Wadley and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 8, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe , Wadley and McDonough does not expressly disclose wherein the first digital token is a cryptocurrency coin.
Knight discloses wherein the first digital token is a cryptocurrency coin. [0052, 0055]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Knight in the device of Lohe , Wadley and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe T et al (PGPub 2017/0085545) and further in view of Wadley C.D et al (PGPub 2017/0076366) and further in view of Mc Donough (PGPub 2017/0083907) and in further view of Domokos (PGPub 2019/0228461)

As regards claim 9, Lohe , Wadley and McDonough disclose the system of claim 1, Lohe , Wadley and McDonough does not expressly disclose wherein the first digital token is a digital ticket to an event.
Domokos discloses wherein the first digital token is a digital ticket to an event. [0051-0052]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Domokos in the device of Lohe , Wadley and McDonough. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes Letourneau (PGPub 2016/0092988) Systems and methods for transferring digital assets amongst a network of distributed users without the need to transfer the assets to an external party, such as an escrow agent, are provided. The transferring of assets may be in the form of electronic transactions between pluralities of currencies or assets. Temporary and localized escrow services may be created on a user terminal for safely overseeing the process of transferring digital assets. The trade instructions and execution orders for the transfer of assets may be validated over a de-centralized network of user terminals, such as the user terminals of traders. This type of network allows secure peer-to-peer electronic transactions to occur between distributed and anonymous users or participants, which are assumed to be trustless. In such networks, the transactions may be handled by cryptographic mathematical algorithms and which are known to be identical across all users or participants of the same network.
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698